                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 IN RE:
 APPLICATION OF MAURICIO MOTA                       : -mc-      -KPF
 FOR AN ORDER TO TAKE DISCOVERY
 FOR USE IN FOREIGN PROCEEDINGS                     ORDER
 PURSUANT TO U.S.C. §

        WHEREAS, on December 13, 2019, Petitioner Mauricio Mota (“Petitioner”) filed an ex

parte application for an order to take discovery from J.P. Morgan Chase & Co., Fabio Pegas,

Patricia Pratini De Moraes, and Blessed Holdings Inc. (each a “Respondent”), for use in a

foreign proceeding pursuant to 28 U.S.C. § 1782 (“Application”),

        WHEREAS, the Application seeks discovery for use in foreign proceedings against or

relating to Wesley Mendonça Batista, Joesley Mendonça Batista, J&F Investimentos S.A., JBS

S.A., and Pinheiros Fundo De Investimento Em Participações (collectively, “Proposed

Intervenors”),

        WHEREAS, on January 3, 2020, this Court issued an order granting Petitioner’s

Application (“Order”),

        WHEREAS, Proposed Intervenors are not presently parties to this action and seek to

intervene in this action to move to oppose, vacate the Order, and/or to quash subpoenas issued

pursuant to such Order, and Petitioner does not oppose such intervention,

        WHEREAS, Proposed Intervenors satisfy the criteria for intervention pursuant to Federal

Rule of Civil Procedure 24,

        IT IS HEREBY STIPULATED AND AGREED by Petitioner and Proposed Intervenors

that:

    1. Proposed Intervenors be allowed to intervene in this action;

    2. Proposed Intervenors and Petitioner shall abide by the following briefing schedule with


                                                1
   respect to Proposed Intervenors’ anticipated motion to oppose, vacate the Order, and/or to

   quash subpoenas issued pursuant to the Order:

      March 7, 2020: Deadline for Proposed Intervenors to file motion to oppose, vacate,
       and/or quash.
      April 30, 2020: Deadline for Petitioner to file its opposition.
      May 21, 2020: Deadline for Proposed Intervenors to file their reply.

3. Petitioner agrees to stay enforcement of and all activities related to the subpoenas it

   issued pursuant to the Court’s Order pending resolution of Proposed Intervenors’

   anticipated motion to oppose, vacate and/or quash, provided that the Respondent

   confirms its acceptance of service thereof and agrees to a similar stay; and

4. The parties hereto reserve all their rights with respect to the contemplated motion to

   vacate and/or to quash.




                                             2
Dated: February 4, 2020   /s/ Michael B. Carlinsky

                          Michael B. Carlinsky
                          Lucas V.M. Bento
                          Alexander Wentworth-Ping
                          QUINN EMANUEL URQUHART & SULLIVAN,
                          LLP
                          51 MADISON AVENUE, FLOOR 22
                          NEW YORK, NY 10010
                          Telephone: (212) 849-7000
                          Facsimile: (212) 849-7100
                          michaelcarlinsky@quinnemanuel.com
                          lucasbento@quinnemanuel.com
                          alexwentorthping@quinnemanuel.com
                          Attorneysfor Proposed Intervenors Wesley Mendonr;a
                          Batista, Joesley Mendonr;a Batista, J&F Investimentos
                          S.A., JBS S.A., and Pinheiros Fundo De Investimento
                          Em Participar;oes

                            1i/J/1�rPL if l �
                                                      l

                                                      w.p.
                          William J. Hine
                          Sevan Ogulluk
                                                          ./rvtl/J
                          Brian W. Hine
                          Hine & Ogulluk LLP
                          30 Wall Street, 8th Floor
                          New York, NY l 0005
                          wjhine@hineogulluk.com
                          sogulluk@hineogulluk.com
                          bwhine@hineogulluk.com
                          Attorneysfor Petitioner Mauricio Mota




                                     February
      SO ORDERED this 4th
                      ___ day of ___ , 2020.



                                       District Judge Katherine Polk Failla




                                        3
